*64MRS. ALFORTISH VS ELIAS PAILET
No. 7850
CHARLES P. CLAIBORNE, JUDGE.
I concur in the opinion and decree herein upon the ¶' additional ground that plaintiff has received no considerable: for the money she has paid the defendant. If the defendant herein, after agreeing to sell the land to the plaintiff had refused to deliver it, or if^for any reason^delivery had become impossible, there is no question that «could not have demanded the price of sale, because the consideration of the sale would have been wanting. I cannot see the difference between that cpndition of affairs and the condition existing here when the vendor^who has received several payments thereafter^ sells to another, the land he had sold to the plaintiff, and thus made the performance of the contract impossible ón his part. The same reason for Yfhich the vendor cannot demand the price of sale in the first case, prevents him from keeping the portion of the price he has received: want of consideration. It would be manifestly unconscionableJdrJjhn to retain both the thing sold and the price paid. % La,, 360: 15 La,, 390 But it is said that such is the letter of the feesd. That may b -C A be, but' the law'will not permit the execution of such a bond, and strikes it with nullity for two reasons.
I. -Article 0., C., 1893 says:
"An obligation without a cause can have no effect". Article 1896:
"By the cause of the contract in this section is meant the consideration or motive for making it &c". The majority of common law authorities recognize the
validity of the forfeiture clause in the contract under co: ler cop- . JQC.?7sf.. sideration. 9 "A»&-fr-EmcU Jinn.- Lhiwf 71-1; 35 rp&,704; M's 138^^2)«—
Státes not have any statute similar to this Article 1893 C. 0.
17 Baudry-Lac p 492 6 660; 24 Laurent p 342Í353; 43 *65Dalloz Inr. Gen. No. 1373, on the authority of a case from a Court of Appeal in Orleans, Mandeville vs Pays, decided in August 14, 1845 and reported in Dalloz-Jnris Gen., 1846, part 2, p 72, tell us that such a clause is valid. But tlMj reason-,,3 in that case, is not convincing.
It. But the claim of the defendant to appropriate the amount paid by plaintiff is usurious. The price due by plaintiff was $600; the amount paid by him from February 8, 1912 to • November 14, 1916, a term of four years and nine months, was $341.00* , The highest conventional interest allowed .by law upon would have been^at 8$f$228.00. The balance is usury* But we must not lose sight of the fact that at no time did the plaintiff owe the defendant $600.00. On February 8th, 1912, the defendant received $10 on acount^and in -1912, $60; in 1913, $101 ; in 1914, $85; in 1915, $60; ahd in 1916, $35.
Conventional -interest cannot exceed wight pe» cent . 0. C., 2924 (2895).
"If any person shall pay on any contract a higher rate of interest than the above as discount or otherwise, the same may be sued for and recovered within 12 months from the time of such payment", id
"The stipulation of usurious interest forfeits the whole interest". 34 A., 893 (897); 11 A., 511.
The defendant's argument is that the ampunt paid by plaintiff represented the damages agreed upon for a violation of the contract. The only contract violated by plaintiff Was her failure to pay $600 on the different dates mentioned in the contract. The law on this subject is correctly laid down in Griffin vs His Crs. in 6 Rob., 220 as follows:
"If, then, any penalty or damages were agreed on, it must necessarily have been entirely for the purchaser’s default or delay to pay the money. There is, in our law, a marked diffenence between the damages which may be stipulated for the breach of an obligation to pay money, and an obligation to give a thing or perform an act. iShere the object of a contract is anything but the payment of money, the *66parties may determine the sum that shall he paid as damages for its breach, and Courts of Justice will not interfere with such agreements; hut, on the contrary, will lend their aid to carry them into effect. C. C., 1928 (1901) (1895); 1934 (1928) *5. But it is otherwise , when the contract is to pay a sum of money. The law has provided, that no damages exceeding ten per cent on' the amount that was to be paid, can be stipulated. Article 1929 (1935) of the Civil Code declares, that "the damages due for delay in,the performance of an obligation to pay money, are called interest. The creditor íb entitled to these damages without proving any loss; and whatever loss he may have suffered, he can recover no more". Article 2895 (2924) of the same Code, provides, that "interest is legal or conventional; if conventional, it cannot exceed ten per cent". Any contract, or.agreement, therefore, into whatever shape it may be thrown, which stipulates for more than Z7/ & tne present instance, the penalty was enforced, the purchaser would be made to pay, for the three ^ears elapsed, thirty per cent over and above the interest of ten per cent, which has been running from the date of the protest. This penalty, or these damages, (the name is unimportant) would clearly be awarded for the inexecution of an obligation to pay money. As the law forbids that such damages shall exceed ten per ' cent per annum; on the amojmt of money which the debtor has bound himself to pay, the inferior Judge acted correctly, in our opinion, in refusing to carry such a stipulation into effect, and in allowing only legal interest, pursuant to Article 1933 of the Civil Code, (now 25S3 (2531)".
"By no device or shift the wit of man can invent, can more interest be taken, or profit made than that which the law permits, on a loan of money". 9 R., 125; 3 Lav, 393; 4 H., 498; 6 R., 216; 12 R., 178;;1 A., 62; 6 A., 615; 11 A,, 511, 638; 12 A., 20— / eS&ifafzéáf &<****&+
*67"There is r.o distinction as to whether interest he usurious or r.ot, between the interest stipulated upon the price for which property is sold*%and the interest which may he stipulated for the locr. of money". D A,, 615.
The penalty for usurious interest shall be the forfeiture of the entire interest. 34 A., 893 (897); 11 A., 638.
Tor these reasons, I think the forfeiture clause of the contract is illegal and of no effect.